Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Golden Living Center - Superior,
(CCN: 52-5370),

Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-15-2887
Decision No. CR4514

Date: January 28, 2016

DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS), sustaining its determination to impose civil money penalties of $5100 against
Petitioner, Golden Living Center — Superior, for each day of a period that began on
January 26 and that ran through February 9, 2015.'

I. Background

Petitioner is a skilled nursing facility in Superior, Wisconsin. It requested a hearing in
order to challenge the remedies that I cite in this decision’s opening paragraph. CMS
moved for summary judgment and Petitioner opposed the motion. CMS moved for leave
to file a sur-reply brief, and I granted the motion.

' CMS imposed additional remedies against Petitioner including additional civil money
penalties. These were not contested by Petitioner and for that reason it is unnecessary
that I make specific noncompliance findings concerning these additional remedies. I find
CMS’s determination to impose these additional remedies to be administratively final.
CMS filed a total of 43 proposed exhibits, identified as CMS Ex. 1 — CMS Ex. 43, as part
of a pre-hearing submission in this case. Petitioner filed 15 proposed exhibits, identified
as P. Ex. | — P. Ex. 15. 1am making all of these exhibits part of the record for purposes
of ruling on CMS’s motion for summary judgment.

IL. Issues, Findings of Fact and Conclusions of Law
A. Issues
The issues are whether undisputed facts prove that:

1. Petitioner failed to comply substantially with the requirements of 42 C.F.R.
§ 483.65.

2. Petitioner’s noncompliance was so egregious as to comprise immediate
jeopardy for Petitioner’s residents.

3. CMS’s determination to impose civil money penalties of $5100 per day is
reasonable.

B. Findings of Fact and Conclusions of Law

CMS asserts that Petitioner failed to comply substantially with the requirements of 42
C.F.R. § 483.65. This regulation establishes a skilled nursing facility’s duty to protect its
residents against the spread of infection. In relevant part, this regulation states that a
skilled nursing facility must:

Establish and maintain an infection control program designed to provide a
safe, sanitary, and comfortable environment and to help prevent the
transmission of disease and infection.

CMS alleges that Petitioner failed to comply with this regulation because it failed to
implement its own protocols for dealing with influenza infection. These policies were
entitled “Influenza Outbreak Guideline” and “Influenza Outbreak Antiviral Procedures.”
P. Ex. 2 at 1-4, 5-7. Specifically, CMS asserts that Petitioner adopted infection protocols
that ought to have been triggered when even one of its residents developed influenza. Jd.
at 1. The protocols commanded Petitioner’s staff to implement its outbreak management
procedures immediately based on a resident developing the signs and symptoms of
influenza. The staff was told not to wait for a confirmed diagnosis before implementing
the protocols and to implement infection control measures “as soon as the influenza is
suspected.” Jd. at 3. The protocols included the following requirements in the event of a
suspected case of influenza:
e The staff was instructed to call Petitioner’s medical director and to request orders
for prophylactic and anti-viral medications for residents according to current
recommendations. The protocols called for considering providing anti-viral
medication to members of the staff as well.

e The protocols directed that staff not be moved around Petitioner’s facility.
Designated staff members were instructed to stay only in their regularly scheduled
work area and were told not to go from floor to floor within the facility.

e If several residents in a particular wing of the facility had influenza, then the staff
was instructed to cancel all activities and serve all residents their meals in their
rooms.

Id. at 3-4.

These protocols also included a treatment regimen that would be implemented with an
influenza outbreak. The staff would administer prophylactic doses of antiviral drugs
(Tamiflu or Relenza) to residents within 48 hours of the manifestation of signs or
symptoms of influenza. P. Ex. 2 at 6. Petitioner’s protocols also referred its staff to a
Centers for Disease Control (CDC) website for additional guidance on dealing with an
influenza outbreak. Jd. at 7. The CDC advises entities such as Petitioner that all
residents of an entire facility should receive antiviral medications as soon as an influenza
outbreak is determined or when two residents become ill within 72 hours and one of the
residents has confirmed influenza. CMS Ex. 13 at 6-7.

CMS contends that five residents of Petitioner’s facility tested positive for influenza
between January 22 and February 4, 2015. CMS asserts that the following residents
developed signs and symptoms of influenza during this period and ultimately tested
positive for influenza: Residents #s 11, 12, 13, 15, and 20. CMS’s Memorandum in
Support of its Motion for Summary Judgment at 9-11 and citations contained therein.
CMS argues that, during this period, Petitioner failed to apply its own protocols for
dealing with an influenza outbreak and failed to follow the CDC guidelines that it had
incorporated into its protocols.

Specifically, CMS asserts that:

e Petitioner failed to provide prophylactic Tamiflu treatment to all of its residents
before February 2, 2015, more than 10 days after the first case of influenza
became apparent and well after the point that several of Petitioner’s residents were
diagnosed with influenza. CMS Ex. 20 at 1; CMS Ex. 21 at 6. CMS notes that
this contention is buttressed by the admission of Petitioner’s medical director, who
acknowledged not ordering prophylactic Tamiflu administration to residents until
February 2, 2015, after five confirmed cases of influenza had occurred. P. Ex. 13
at 12-13. This statement is confirmed, according to CMS, by an admission by
Petitioner’s director of nursing. P. Ex. 11 at 15.

e Between January 22 and February 6, 2015, Petitioner’s management allowed at
least one member of its staff to move between the area of the facility where the
influenza outbreak had occurred, Petitioner’s Alzheimer’s unit, and other parts of
the facility. CMS Ex. 17.

e After January 22, residents in the Alzheimer’s unit continued to engage in small
group activities and were not isolated. P. Ex. 10 at 3; P. Ex. 11 at 11; P. Ex. 14 at
1-2.

The facts as asserted by CMS, if unchallenged, plainly establish noncompliance by
Petitioner with its own influenza protocols. These facts show that Petitioner had adopted
protocols that called for implementation of specific measures with the appearance of even
a single case of influenza at its facility. These protocols included prophylactic
administration of antiviral medications to all residents; restriction of staff movement from
the area in which an outbreak occurred; and suspension of group activities during an
outbreak. The facts as alleged by CMS show that Petitioner implemented none of these
measures at its facility after the January 22 outbreak of influenza.

These facts also establish that Petitioner failed to comply substantially with the
requirements of 42 C.F.R. § 483.65. The regulation does not contain specific protocols
for dealing with influenza outbreaks. Rather, it imposes on skilled nursing facilities the
duty to develop their own protocols and, importantly, to maintain them. Here, there is no
question that Petitioner developed detailed protocols for addressing an influenza
outbreak. But, the facts offered by CMS show that Petitioner failed to implement those
protocols at the critical moment when an outbreak occurred. That is noncompliance with
the regulation’s requirement that a facility maintain its infection controls.

Petitioner has thrown up a series of arguments in opposition to CMS’s motion. I find
them to be without merit. Most significantly, I find that Petitioner has adduced no facts
whatsoever to contradict those offered by CMS.

Petitioner starts off by contending that CMS’s allegations of noncompliance are “murky.”
Petitioner’s Reply to CMS’s Motion for Summary Judgment at 2. By that, Petitioner
evidently means that there is some vagueness or lack of clarity to CMS’s arguments and
fact contentions. I find no basis for Petitioner’s assertion. To the contrary, what CMS
alleges is crystal clear. From the outset of this case CMS has not varied in its central
argument: Petitioner developed infection control protocols for addressing an influenza
outbreak but failed to implement them when an outbreak occurred at its facility. There is
absolutely nothing unclear about that. Nor is there anything unclear or uncertain about
the facts and evidence relied on by CMS. The protocols that CMS identifies in its motion
are Petitioner’s protocols. They are stated explicitly in Petitioner’s own exhibits and
Petitioner has not asserted that CMS identified them inaccurately or incompletely. There
is no dispute that several residents of Petitioner’s facility developed influenza during the
period running from January 22 through February 6, 2015. Nor is there any dispute that
Petitioner: failed prior to February 2, 2015, to administer prophylactic antiviral
medication to its residents; allowed at least one member of its staff to move from the
Alzheimer’s unit where the infected residents resided to other parts of its facility; and
continued small group activities in the Alzheimer’s unit during the outbreak. All of these
failures to act or actions contravened Petitioner’s protocols.

Next, Petitioner asserts that CMS impermissibly expanded or modified its allegations of
noncompliance beyond those which are stated in the survey report that is the basis for
CMS’s remedy determinations. See CMS Ex. 1. I disagree with Petitioner’s premise.
The survey report states explicitly that Petitioner: “did not ensure that it had an effective
control program consisting of recognizing and preventing outbreaks (including
appropriate precautions and timely use of Tamiflu) . . . during an outbreak ....” Jd. at
32-33. That is an accurate if somewhat broadly stated summary of CMS’s contentions
about Petitioner’s noncompliance. While Petitioner undoubtedly had an infection control
program, its program was not effective because it failed to implement it. Therefore,
Petitioner did not have an effective control program, as the survey report stated.
Moreover, the report recites in great detail the specific fact contentions on which CMS
bases its assertions. Jd. at 31-64.

Furthermore, Petitioner’s argument notwithstanding, there is nothing in the regulations at
42 C.F.R. Part 498, which govern hearings in cases involving CMS, that precludes CMS
from modifying, expanding on, or even raising additional, allegations of noncompliance
during the pendency of a case. The requirement of due process defines the boundaries of
what a party may argue in a Part 498 hearing. A party may amend or supplement its
allegations if it provides its adversary with notice and if the adverse party has the
opportunity to defend against and rebut the amendment or supplement. Livingston Care
Ctr., DAB No. 1871 (2003), aff’d, Livingston Care Ctr. v. U.S. Dep’t of Health and
Human Servs., 388 F.3d 168 (6th Cir. 2004). Petitioner has not made a showing that it
was surprised by any of CMS’s allegations nor has it shown that it was denied the
opportunity to present evidence and argument in opposition to whatever it is that CMS is
contending.

The central component of Petitioner’s defense is that CMS has failed to enunciate any
standard to which Petitioner may be held accountable. Petitioner repeatedly points out
that 42 C.F.R. § 483.65 fails to identify specific infection control requirements applicable
to influenza outbreaks. Petitioner asserts additionally that CMS has not at any time
identified an objective standard that defines the necessary elements of influenza control.
Thus, according to Petitioner, CMS’s entire case collapses because CMS has not and
cannot identify any criteria pursuant to which Petitioner may be held accountable.

Indeed, according to Petitioner, if any party merits summary judgment in its favor it is
Petitioner, due to CMS’s failure to identify an applicable legal standard.

This argument is a red herring. CMS did not identify a binding and objective standard
for influenza control because the regulation governing infection control at skilled nursing
facilities is not predicated on inflexible and rigid standards. Instead, the regulation vests
responsibility in skilled nursing facilities to develop their own standards and protocols
consistent with professionally recognized standards of nursing care. That is evident from
the plain language of 42 C.F.R. § 483.65. Moreover, the regulation takes into account the
likelihood that professional standards of care will evolve with time. Putting a specific
objective requirement in the regulations undercuts the statutory purpose of assuring that
skilled nursing facilities have the flexibility to adapt their protocols to changed
circumstances. Omni Manor Nursing Home, DAB No. 1920, at 11 (2004), aff'd, Omni
Manor Nursing Home v. Thompson, 151 F. App’x 427 (6th Cir. 2005).

A skilled nursing facility is granted discretion to develop and implement infection control
protocols including those that deal with influenza outbreaks. Once those protocols are in
place a facility is required to maintain them — that is to say, it is required to implement its
protocols and to assure that they are working. Barbourville Nursing Home, DAB No.
1962 (2005), aff'd, Barbourville Nursing Home v. U.S. Dep’t of Health and Human
Servs., 174 F. App’x 932 (6th Cir. 2006).

Now, it is conceivable that a facility’s infection control protocols could be so inadequate
as to fail to meet generally accepted nursing standards. In that event, CMS could impose
a remedy against a facility for failing to adopt meaningful protocols. But, that is not what
CMS alleges here. CMS does not challenge the theoretical efficacy of Petitioner’s
protocols. Indeed, it refers to them as “comprehensive” and notes that these protocols
accorded with recommendations adopted by the CDC. What CMS is contending is that
Petitioner failed to implement its protocols and thus, failed to “maintain” them as is
required by the governing regulation. The undisputed material facts support CMS’s
contention. Petitioner would have complied with regulatory requirements had it but
implemented the protocols that it developed.

In a variation on its argument Petitioner also contends that there exist a multitude of
protocols — published by the CDC and other entities — that address influenza outbreaks. It
seems to say that it is unfair to cite Petitioner for noncompliance if CMS does not identify
specifically which of these protocols Petitioner failed to comply with and explain why
failure to comply with one protocol, as opposed to some other, amounts to a deficiency.

That argument is another red herring. As I have stated, it isn’t CMS’s duty to establish
protocols for influenza control, nor is it CMS’s duty to pick and choose among those that
exist and hold skilled nursing facilities accountable for complying with whichever is
CMS’s preferred protocol. The regulatory obligation to establish and maintain an
influenza prevention protocol falls squarely on Petitioner. It could choose between
existing protocols or devise protocols of its own so long as those protocols comported
with professionally recognized standards of care. But, once it opted for specific infection
control protocols, Petitioner was obligated to follow them. Petitioner’s failure is that it
violated the protocols that it adopted.

Petitioner argues that CMS has offered no rationale that would support the conclusion
that it was obligated to follow its influenza protocols rather than its more general
infection control protocols. The infection control protocols are less stringent, according
to Petitioner, and CMS has not established any basis for requiring Petitioner to conform
its procedures to the more demanding influenza protocols. I find that argument to be
without merit. Petitioner obviously drafted and implemented its influenza protocols to
deal with the specific problems that are unique to an influenza outbreak. Influenza is a
ighly infectious and extremely dangerous disease in a community such as the one
oused at Petitioner’s facility and Petitioner's protocols recognize that. To now excuse it
from having to follow those protocols in the event of an actual outbreak — as Petitioner
advocates — would render them meaningless.

Petitioner argues also that it followed its influenza protocols for the most part. It
contends that its failure to follow only a few of these protocols should be weighed against
its compliance with the vast majority of them. I also find this argument to be without
merit. The three failures by Petitioner to comply with its protocols clearly were serious.
For example, allowing at least one member of its staff who worked with influenza-
infected residents to work also in other parts of Petitioner’s facility could have spread
infection widely among a community of highly vulnerable individuals. Consequently,
the failures by Petitioner were serious even if Petitioner complied with other aspects of its
protocols.

Petitioner argues that, if it did not follow its protocols, that is because its management
and medical director made reasoned judgments as to whether the protocols should be
applied strictly in the context of the outbreak at Petitioner’s facility. In support of that
argument Petitioner cites to the affidavit of Dr. Mark Boyce, Petitioner’s medical
director, in which he avers that he exercised his professional judgment in deciding not to
administer Tamiflu immediately to all residents when influenza was detected at
Petitioner’s facility. P. Ex. 13 at 8, 12.

I make no findings as to the credibility of Dr. Boyce’s assertions. For purposes of this
decision I accept as true his claim that he made a judgment call in deciding to defer
administering Tamiflu to Petitioner’s residents. But, that determination clearly
contravened Petitioner’s protocols and absent some documented and contemporaneous
decision to revise or modify the protocols, constituted noncompliance with regulatory
requirements to maintain its protocol. This is not a case in which Petitioner modified its
protocols based on documented clinical experience. Petitioner has offered no evidence
whatsoever of that. There is nothing at all in the record of this case showing that
Petitioner’s management reviewed the protocols and decided to modify them based on
reasoned medical judgment. At best, Petitioner can say only that its management decided
to ignore its influenza protocols because it concluded that this would be an appropriate
course of action, without documenting the reasons for that conclusion. That decision — to
ignore the protocols in the case of an actual outbreak of influenza — plainly violated the
regulatory requirement that infection control protocols be maintained once adopted.

Dr. Boyce’s explanation is that he made a professional judgment that Tamiflu should not
be administered until at least three cases of influenza were diagnosed at Petitioner’s
facility. Nothing in the record shows that Petitioner had revised its protocols to reflect

that judgment. At the time of the outbreak the protocols demanded that Petitioner’s staff
provide Tamiflu to residents within 48 hours of the first diagnosis of influenza. Dr.
Boyce’s ad hoc decision to ignore that specific requirement violated those protocols.

Petitioner also cites to studies that suggest that prophylactic Tamiflu administration may
be ineffective to prevent the spread of influenza. From these it suggests that Petitioner
should not be penalized for violating its own protocols. That is a kind of “no harm, no
foul” defense in which Petitioner essentially argues that it should not be penalized even if
it failed to comply with its responsibilities. I find that argument to be without merit.
Petitioner always had the option of modifying or re-writing its influenza protocols if it
concluded that they were obsolete or ineffective. But, that’s not what it did here. Rather,
it violated its protocols without documenting a reason for doing so and then gave an after
the fact explanation for its violation. That is not permitted.

Petitioner asserts repeatedly that it in fact complied with the letter of its influenza
protocols. Notwithstanding, it admits or fails to rebut the facts that CMS asserts are
undisputed. As I have discussed, Petitioner concedes that it did not order administration
of Tamiflu to its residents as was required by its protocols. Likewise, Petitioner does not
deny CMS’s assertion that Petitioner allowed at least one member of its staff who was
assigned to Petitioner’s Alzheimer’s unit to move to other parts of the facility during the
influenza outbreak. Petitioner argues that it limited its staff to working on the
Alzheimer’s unit “to the extent feasible.” Petitioner’s Reply to CMS’s Motion for
Summary Judgment at 22. But, Petitioner’s protocols do not call for limiting staff
movement during an outbreak to the extent that is feasible. They prohibit staff
movement. P. Ex. 2 at 4 (“Do not move your staff around the building.”).

Petitioner asserts that it took additional measures to assure that staff did not communicate
influenza such as not allowing ill staff to work. I am accepting all of Petitioner’s
representations as true for purposes of deciding whether to issue summary judgment, but
those representations do not gainsay the fact that Petitioner explicitly violated its
protocols by allowing at least one member of its staff to move between the Alzheimer’s
unit with its infected residents and other parts of Petitioner’s facility.
Petitioner’s response to CMS’s contention that the staff continued to hold small group
activities in the Alzheimer’s unit during the influenza outbreak is unavailing. In
response, Petitioner explains that it canceled some group activities, but continued to
permit “sensory activities” for small groups of residents who had not shown signs of
influenza. Petitioner’s medical director states that “the Center’s influenza policy
provides that in the case of an influenza outbreak, all services, including therapy, can be
provided on the Unit....” P. Ex. 13 at 10. His statement directly conflicts with
Petitioner’s written policy. P. Ex. 2 at 4 (“Cancel all activities/serve all meals in rooms if
several residents have influenza in a particular wing.”). All activities means all activities,
not some activities and not activities for only the sick residents. Petitioner’s actions were
an express violation of its protocols.

According to Petitioner, it implemented all sorts of actions in order to curb the spread of
influenza at its facility. See, e.g., P. Ex. 11 at 10-12. These actions, apparently, are what
Petitioner means when it argues that it complied with its protocols. However, although
some of those actions may have been in compliance with the protocols, that compliance
does not negate the noncompliance that CMS asserts and that is established by
undisputed facts.

A skilled nursing facility’s noncompliance with a Medicare participation requirement is
so egregious as to comprise immediate jeopardy for the facility’s residents where the
noncompliance causes or is likely to cause serious injury, harm, impairment, or death to a
resident. 42 C.F.R. § 488.301. CMS determined that Petitioner’s noncompliance with 42
C.F.R. § 483.65 was at the level of immediate jeopardy. Petitioner has not responded to
this assertion. It offered no argument, either in its initial brief or in its opposition to
CMS’s motion for summary judgment, that CMS’s determination of immediate jeopardy
was incorrect. I sustain CMS’s determination as unchallenged. Furthermore, I find the
immediate jeopardy determination to be well supported by the undisputed material facts.

Influenza can be — and often is — a deadly event for elderly individuals, particularly the
frail, debilitated, and demented residents of Petitioner’s Alzheimer’s unit. For
individuals such as these, influenza often produces a mortality rate of ten percent or
more. CMS Ex. 40 at 7. Among the residents of Petitioner’s facility who contracted
influenza during the 2015 outbreak, three of them were hospitalized and one received
palliative care. CMS Ex. | at 33-34; CMS Ex. 23 - CMS Ex. 27. These facts are
overwhelming proof that acts or omissions that might facilitate the spread of influenza in
a nursing facility place residents of that facility at immediate jeopardy.
10

Petitioner’s failure to implement its own influenza protocols could have facilitated the
spread of influenza at Petitioner’s facility and thus jeopardized Petitioner’s residents. At
the very least, allowing at least one member of its staff who had been exposed to the virus
and who possibly had become infected to work in other parts of the facility outside of the
Alzheimer’s unit put residents at risk. So also did allowing small group activities among
possibly infected residents within the Alzheimer’s unit to continue.

Petitioner also did not challenge the reasonableness of CMS’s determination to impose
civil money penalties of $5100 for each day of the period running from January 22
through February 9, 2015. It never argued, either in its initial brief or its opposition to
CMS’s motion for summary judgment, that these penalty amounts and the duration of the
penalties were unjustified, assuming that it was noncompliant at the immediate jeopardy
level. Therefore, I sustain these remedies as being unchallenged.

But, I also sustain them because the undisputed material facts establish them to be
entirely reasonable. Regulations governing the imposition of civil money penalties for
noncompliance state that CMS may impose daily penalties ranging from $3050 to
$10,000 for immediate jeopardy level noncompliance. 42 C.F.R. § 488.438(a)(1)(i).
Penalty amounts within this range are determined based on evidence pertaining to factors
that include: the seriousness of a facility’s noncompliance; its culpability; its compliance
history; and its financial condition. 42 C.F.R. §§ 488.438(f)(1)-(4), 488.404
(incorporated by reference into 42 C.F.R. § 488.438(f)(3)).

CMS cites three reasons for imposing penalties of $5100 per day (which, as CMS notes,
are only about one-half of the maximum penalty amounts allowed by regulation). First,
Petitioner’s noncompliance was serious. The undisputed material facts establish that
Petitioner’s noncompliance put residents at jeopardy for contracting influenza, an illness
that is often fatal in populations of frail and elderly individuals. Second, Petitioner
demonstrates substantial culpability for its noncompliance. Its management was
responsible not only for implementing the influenza protocols but for understanding the
risks attendant to not implementing them. And, yet, it blatantly disregarded several of the
protocols’ explicit requirements. Finally, Petitioner has a poor compliance history. It
had been found substantially noncompliant for health or Life Safety Code requirements at
every survey cycle conducted at its facility since 2004 — a more than ten-year history of
substantial noncompliance. These reasons — in the absence of any opposition by
Petitioner — amply justify the penalty amounts.
11

Finally, I note that Petitioner makes other arguments concerning burden of proof. These
issues have long been settled, and I have no authority to reopen them. More important,
“burden of proof” is not an issue that is germane to summary judgment. I do not weigh
the evidence here. In issuing summary judgment I decide the case based on the existence
of facts that are not in dispute.

/s/
Steven T. Kessel
Administrative Law Judge

